--------------------------------------------------------------------------------

Exhibit 10.1

 
SUBSCRIPTION AGREEMENT


RICK’S CABARET INTERNATIONAL, INC.




Rick’s Cabaret International, Inc.
10959 Cutten Road
Houston, Texas 77066




The undersigned, ____________________ (name), ________________________________
(address) (the "Subscriber"), understands that Rick’s Cabaret International,
Inc., a Texas Corporation (the "Company") is offering for sale to the
undersigned ___________ shares of Common Stock (“Common Stock”) at a purchase
price of $ 20.00 per share, for a total aggregate purchase price of
$________________. The Subscriber acknowledges and understands that the offering
of the Common Stock (the "Offering") is being made without registration of the
Common Stock under the Securities Act of 1933, as amended (the "Act"), or any
securities "blue sky" or other similar laws of any state.


1.
Subscription.  Subject to the terms and conditions hereof, the Subscriber hereby
subscribes for and agrees to purchase ___________ shares of Common Stock for the
aggregate purchase price of $_____________ upon acceptance of this Subscription
Agreement.



2.
Payment for the Common Stock.  The undersigned encloses herewith $____________
required to purchase the Common Stock subscribed for hereunder.  If this
subscription is not accepted by the Company for any reason, all documents will
be returned to the Subscriber.



3.
Representations and Warranties of the Subscriber.  The Subscriber hereby
represents and warrants to and covenants with the Company, as well as each
officer, director and agent of the Company as follows:



 
(a)
General



 
(i)
The Subscriber has all requisite authority to enter into this Subscription
Agreement and to perform all the obligations required to be performed by the
Subscriber hereunder.



 
(ii)
The Subscriber is the sole party in interest and is not acquiring the Common
Stock as an agent or otherwise for any other person.  The Subscriber is a
resident of the state set forth opposite its name on the signature page hereto
and (A) if a corporation, partnership, trust or other form of business
organization, it has its principal office within such state; (B) if an
individual, he or she has his or her principal residence in such state; and (C)
if a corporation, partnership, trust or other form of business organization
which was organized for the specific purpose or acquiring the Common Stock, all
of the beneficial owners are residents of such state.



 
(iii)
The Subscriber recognizes that the total amount of funds tendered to purchase
the Common Stock is placed at the risk of the business and may be completely
lost.  The purchase of the Common Stock of the Company as an investment involves
extreme risk.


 

--------------------------------------------------------------------------------

 

 
(iv)
The Subscriber realizes that the Common Stock cannot readily be sold as the
shares of Common Stock are restricted securities, that it may not be possible to
sell or dispose of the Common Stock and therefore the Common Stock must not be
purchased unless the Subscriber has liquid assets sufficient to assure that such
purchase will cause no undue financial difficulties and the Subscriber can
provide for current needs and personal contingencies.



 
(v)
The Subscriber confirms and represents that it is able (A) to bear the economic
risk of its investment, (B) to hold the securities for an indefinite period of
time, and (C) to afford a complete loss of its investment.  The Subscriber also
represents that it has (x) adequate means of providing for its current needs and
personal contingencies, and (y) has no need for liquidity in this particular
investment.



 
(vi)
The Subscriber has not become aware of the offering of Common Stock of the
Company by any form of general solicitation or advertising, including, but not
limited to advertisements, articles, notices or other communications published
in any newspaper, magazine or other similar media or broadcast over television
or radio or any seminar or meeting where those individuals that have attended
have been invited by any such or similar means of general solicitation or
advertising.



 
(b)
Information Concerning the Company.



 
(i)
The Subscriber acknowledges that it has received all current information about
the Company including the Company’s (A) Form 10-KSB filed with the Securities
and Exchange Commission (the “SEC”) for the year ended September 30, 2007, and a
copy of the Company’s Form 10-QSB’s for the quarters ended December 31, 2007 and
March 31, 2008, as filed with the SEC; (B) a copy of the Company’s Form 14A
filed with the SEC on June 27, 2007 (C) a copy of the Form 8-K’s filed with the
SEC on February 13, 2008, March 7, 2008, April 3, 2008, April 4, 2008, April 15,
2008, April 21, 2008, April 23, 2008, May 9, 2008 and May 14, 2008 and the Form
8-K/A’s filed on January 29, 2008, February 11, 2008, March 18, 2008 and April
18, 2008 (“Filed Documents”).



 
(ii)
The Subscriber or its representative is familiar with the business and financial
condition, properties, operations and prospects of the Company, and, at a
reasonable time prior to the execution of this Subscription Agreement, that its
representative has been afforded the opportunity to ask questions of and receive
satisfactory answers from the Company's officers and directors, or other persons
acting on the Company's behalf, concerning the business and financial condition,
properties, operations and prospects of the Company and concerning the terms and
conditions of the offering of the Common Stock and has asked such questions as
its representative desires to ask and all such questions have been answered to
the full satisfaction of the Subscriber.



 
(iii)
The Subscriber has been furnished, has carefully read, and has relied solely
(except for information obtained pursuant to (iv) below, on the information
contained in the Filed Documents, and Subscriber has not received any other
offering literature or prospectus, and no verbal or written representations or
warranties have been made to Subscriber by the Company, or its employees or
agents, other than the representations of the Company set forth herein and in
the Filed Documents.


 
Subsciption Agreement - Page 2

--------------------------------------------------------------------------------

 

 
(iv)
The Subscriber has had an unrestricted opportunity to:  (A) obtain additional
information concerning the offering of Common Stocks, the Common Stock, the
Company and any other matters relating directly or indirectly to Subscriber’s
purchase of the Common Stock; and (B) ask questions of, and receive answers from
the Company concerning the terms and conditions of the Offering and to obtain
such additional information as may have been necessary to verify the accuracy of
the information contained in the Filed Documents.



 
(v)
The Subscriber understands that, unless the Subscriber notifies the Company in
writing to the contrary, all the representations and warranties contained in
this Subscription Agreement will be deemed to have been reaffirmed and
confirmed, taking into account all information received by the Subscriber.



 
(vi)
The Subscriber understands that the purchase of the Common Stock involves
various risks, including, but not limited to, those outlined in this
Subscription Agreement and the Filed Documents.



 
(vii)
The Subscriber acknowledges that no representations or warranties have been made
to the Subscriber by the Company as to the tax consequences of this investment,
or as to profits, losses or cash flow which may be received or sustained as a
result of this investment.



(viii) 
All documents, records and books pertaining to a proposed investment in the
Common Stock which the Subscriber or its representative has requested have been
made available to the Subscriber.



 
(ix)
The Subscriber or its representative has been provided access to all information
requested in evaluating its purchase of the Common Stock.



 
(c)
Status of the Subscriber



 
(i)
The Subscriber represents that the Subscriber is an Accredited Investor as that
term is defined pursuant to Section 501 of Regulation D under the Act.



 
(ii)
The Subscriber agrees to furnish any additional information requested to assure
compliance with applicable Federal and state securities laws in connection with
the purchase and sale of the Common Stock.


 
Subsciption Agreement - Page 3

--------------------------------------------------------------------------------

 

 
(d)
Restrictions on Transfer or Sale of the Common Stock



 
(i)
The Subscriber is acquiring the Common Stock subscribed solely for the
Subscriber's own beneficial account, for investment purposes, and not with view
to, or for resale in connection with, any distribution of the Common Stock.  The
Subscriber understands that the offer and the sale of the Common Stock has not
been registered under the Act or any state securities laws by reason of specific
exemptions under the provisions thereof which depend in part upon the investment
intent of the Subscriber and of the other representations made by the Subscriber
in this Subscription Agreement.  The Subscriber understands that the Company is
relying upon the representations, covenants and agreements contained in this
Subscription Agreement (and any supplemental information) for the purposes of
determining whether this transaction meets the requirements for such exemptions.



 
(ii)
The Subscriber understands that the shares of Common Stock are "restricted
securities" under applicable federal securities laws and that the Act and the
rules of the Securities and Exchange Commission (the "Commission") provide in
substance that the Subscriber may dispose of the Common Stock only pursuant to
an effective registration statement under the Act or an exemption
therefrom.  The certificates evidencing the shares of Common stock offered
hereby will bear a legend which clearly sets forth this restriction. The
Subscriber understands that the Subscriber may not at any time demand the
purchase by the Company of the Subscriber's Common Stock.



 
(iii)
The Subscriber agrees:  (A) that the Subscriber will not sell, assign, pledge,
give, transfer or otherwise dispose of the Common Stock or any interest therein,
or make any offer or attempt to do any of the foregoing, except pursuant to a
registration of the Common Stock under the Act and all applicable state
securities laws or in a transaction which is exempt from the registration
provisions of the Act and all applicable state securities laws;  (B) that the
Company and any transfer agent for the Common Stock shall not be required to
give effect to any purported transfer of any of the Common Stock except upon
compliance with the foregoing restrictions; and (C) that a restrictive legend
will be placed on the certificates representing the Common Stock.



 
(iv)
The Subscriber has not offered or sold any portion of the subscribed for Common
Stock and has no present intention of dividing such Common Stock with others or
of reselling or otherwise disposing of any portion of such Common Stock either
currently or after the passage of a fixed or determinable period of time or upon
the occurrence or nonoccurrence of any predetermined event or circumstance.



4.
Registration Rights.  The Company shall prepare and file with the Commission a
registration statement covering the shares of Common Stock purchased hereby
within ninety (90) days after the closing of this transaction (the “Registration
Statement”).   The Registration Statement shall be on Form S-1 or Form S-3, or
such other appropriate form.  The Company shall use its best efforts to cause
the Registration Statement to be declared effective by the Commission and shall
use its best efforts to keep the Registration Statement continuously effective
under the Securities Act until the second anniversary of the Effective Date or
such earlier date when all shares covered by the Registration Statement have
been sold publicly or are eligible for resale under Rule 144 (the “Effectiveness
Period”).

 
 
Subsciption Agreement - Page 4

--------------------------------------------------------------------------------

 

5.
Survival and Indemnification.  All representations, warranties and covenants
contained in this Agreement and the indemnification contained in this Paragraph
5 shall survive (i) the acceptance of the Subscription Agreement by the Company
and (ii) the death or disability of the Subscriber.  The Subscriber acknowledges
the meaning and legal consequences of the representations, warranties and
covenants in Paragraph 3 hereof and that the Company has relied upon such
representations, warranties and covenants in determining the Subscriber's
qualification and suitability to purchase the Common Stock.  The Subscriber
hereby agrees to indemnify, defend and hold harmless the Company, and its
officers, directors, employees, agents and controlling persons, from and against
any and all losses, claims, damages, liabilities, expenses (including attorneys'
fees and disbursements), judgment or amounts paid in settlement of actions
arising out of or resulting from the untruth of any representation herein or the
breach of any warranty or covenant herein.  Notwithstanding the foregoing,
however, no representation, warranty, covenant or acknowledgment made herein by
the Subscriber shall in any manner be deemed to constitute a waiver of any
rights granted to it under the federal securities or state securities laws.



6.
Notices.  All notices and other communications provided for herein shall be in
writing and shall be deemed to have been duly given if delivered personally or
sent by registered or certified mail, return receipt requested, postage prepaid,
or overnight air courier guaranteeing next day delivery:



 
(a)
if to the Company, to it at the following address:



RICK’S CABARET INTERNATIONAL, INC.
10959 Cutten Road
Houston, Texas 77066
Attn: Eric Langan


Telephone No. (281) 397 6730
Facsimile No:  (281) 397 6765


 
(b)
if to the Subscriber, at the address set forth on the first page hereof or
directly to the Subscriber at the address set forth on the signature page
hereto, or at such other address as either party shall have specified by notice
in writing to the other.



All notice and communications shall be deemed to have been duly given: at the
time delivered by hand, if personally delivered; three days after being
deposited in the mail, postage prepaid, if mailed, certified mail or registered
mail; and the next day after timely delivery to the courier, if sent by
overnight air courier guaranteeing next day delivery.


If a notice or communication is mailed in the manner provided above within the
time prescribed, it is duly given, whether or not the addressee receives it.

 
Subsciption Agreement - Page 5

--------------------------------------------------------------------------------

 

7.
Assignability.  This Subscription Agreement is not assignable by the Subscriber,
and may not be modified, waived or terminated except by an instrument in writing
signed by each of the parties hereto.



8.
Binding Effect.  Except as otherwise provided herein, this Subscription
Agreement shall be binding upon and inure to the benefit of the parties and
their heirs, executors, administrators, successors, legal representatives and
assigns, and the agreements, representations, warranties and acknowledgments
contained herein shall be deemed to be made by and be binding upon such heirs,
executors, administrators, successors, legal representatives and assigns.  If
the Subscriber is more than one person, the obligation of the Subscriber shall
be joint and several and the agreements, representations, warranties and
acknowledgments contained herein shall be deemed to be made by and be binding
upon each such person and his heirs, executors, administrators and successors.



9.
Entire Agreement.  This Subscription Agreement constitutes the entire agreement
of the Subscriber and the Company relating to the matters contained herein,
superseding all prior contracts or agreements, whether oral or written.



10.
Governing Law.  This Subscription Agreement shall be governed and controlled as
to the validity, enforcement, interpretations, construction and effect and in
all other aspects by the substantive laws of the State of Texas.  In any action
between or among any of the parties, whether arising out of this Agreement or
otherwise, each of the parties irrevocably consents to the exclusive
jurisdiction and venue of the federal and state courts located in Harris County,
Texas.



11.
Severability.  If any provision of this Subscription Agreement or the
application thereof to any Subscriber or circumstance shall be held invalid or
unenforceable to any extent, the remainder of this Subscription Agreement and
the application of such provision to other subscriptions or circumstances shall
not be affected thereby and shall be enforced to the greatest extent permitted
by law.



12.
Headings.  The headings in this Subscription Agreement are inserted for
convenience and identification only and are not intended to describe, interpret,
define, or limit the scope, extent or intent of this Subscription Agreement or
any provision hereof.



13.
Amount of Common Stock Subscribed For.  The Subscriber hereby subscribes to
purchase ___________ shares of Common Stock of the Company at $ 20.00 per share
for a total consideration of $___________________.



14.
Counterparts and Facsimiles.  This Subscription Agreement may be executed in
multiple counterparts and in any number of counterparts, each of which shall be
deemed an original but all of which taken together shall constitute and be
deemed to be one and the same instrument and each of which shall be considered
and deemed an original for all purposes.  This Agreement shall be effective with
the facsimile signature of any of the parties set forth below and the facsimile
signature shall be deemed as an original signature for all purposes and the
Agreement shall be deemed as an original for all purposes.


 
Subsciption Agreement - Page 6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned Subscriber has executed this Subscription
Agreement this ____ day of June, 2008.





         
Signature of Investor
                 
Name  (Please type or print)
                 
Signature of Spouse or Co-Owner if funds are to be invested as joint tenants by
the entirety or com­munity property.
                 
Name  (Please type or print)
                 
Street Address
                 
City
State
Zip

 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

ACCEPTED by the Company this the ____ day of _______________, 2008.





 
Rick’s Cabaret International, Inc.
             
By:
       
Eric Langan, President

 
 
Subscription Agreement - Page 7

--------------------------------------------------------------------------------